OPINION — AG — ** ALIENS — CERTIFIED PUBLIC ACCOUNTANTS ** 59 O.S. 1971 15.9 [59-15.9] IS UNCONSTITUTIONAL INSOFAR AS IT PURPORTS TO WHOLLY EXCLUDE ALIENS FROM THE APPLICATION, AND THEREFORE PRACTICE OF PUBLIC ACCOUNTANCY IN THE STATE OF OKLAHOMA WITHOUT REGARDS TO OTHER FACTORS. HOWEVER, THIS OPINION IN NO WAY RELIEVES THE BOARD OF THE CONTINUING RESPONSIBILITY TO DETERMINE APPROPRIATE TRAINING CHARACTER AND SUITABILITY FOR PRACTICE FOR THE PROTECTION OF THE PUBLIC (STATE BOARD OF PUBLIC ACCOUNTANCY) CITE: OPINION NO. 74-131, 59 O.S. 1971 489.1 [59-489.1], 59 O.S. 1971 493 [59-493] [59-493], 59 O.S. 1971 498 [59-498] (DONALD B. NEVARD)